DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 1/20/21.  Claims 16, 30, 32, and 34 were amended; claims 1-15 were cancelled; claims 16-29 were previously withdrawn.  Claims 16-34 are presently pending; claims 30-34 are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see page 14 of Remarks, filed 1/20/21, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
4.	Applicant’s arguments, see pages 14-15 of Remarks, filed 1/20/21, with respect to the claim interpretation under 35 USC 112(f) have been fully considered but are not persuasive.
Applicant argues that by changing “start unit” to --switch--, and “output unit” to --output notifier--, the claims overcome any interpretation under 35 USC 112(f).
Examiner respectfully disagrees.  The interpretations of “start unit” and “output unit” under 35 USC 112(f) are withdrawn in view of the claim amendments, however newly amended term “output notifier” is interpreted under 35 USC 112(f) as presented in the following Office Action.  The claim limitation “output notifier” uses a generic placeholder (“notifier”) that is coupled with functional language (i.e. “for outputting a notification to a user”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
5.	Applicant’s arguments, see page 15 of Remarks, filed 1/20/21, with respect to the rejections of claims 30-34 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 30-34 under 35 USC 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 30-34 under 35 USC 112(b) are made and presented in the following Office Action as necessitated by amendment.
6.	Applicant’s arguments, see pages 15-18 of Remarks, filed 1/20/21, with respect to the rejections of claims 30, 31, and 34 under 35 USC 102(a)(1) and the rejections of claims 32-33 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 30, 31, and 34 under 35 USC 102(a)(1) and the rejections of claims 32-33 under 35 USC 103 have been withdrawn. 
Drawings
7.	The drawings were received on 1/20/21.  These drawings are acceptable.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output notifier” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30,
Lines 6-7 recite “one of a switch configured to manually start a hygiene program as a function of the determined quantity of the specific gas” which renders the claim indefinite.  The scope of what is defined by a switch configured to manually start a hygiene program “as a function of the determined quantity of the specific gas” cannot be 
Lines 6-7 recite “one of a switch configured to manually start a hygiene program as a function of the determined quantity of the specific gas and during a performance of the wash program” which renders the claim indefinite.  It is unclear how/whether the hygiene program is started during the performance of the wash program, such that the hygiene program and the wash program are then performed simultaneously.  Is the controller configured to pause the wash program, execute the hygiene program, then resume the wash program upon completion of the hygiene program?  Since the claim fails to positively recite any steps/actions defining the respective wash and hygiene programs, it is unclear how execution of the hygiene program is separate and distinct from the wash program. 
Lines 8-10 recite “the controller being configured to automatically start the hygiene program as a function of the determined quantity of the specific gas and during the performance of the wash program” which renders the claim indefinite.  It is unclear how/whether the hygiene program is started during the performance of the wash program, such that the hygiene program and the wash program are then performed 
The scope of claim 30 is unascertainable and therefore rendered indefinite.  Clarification is required.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711